DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/EP2019/054743, which claims foreign priority to 102018105702.4, filed 03/13/2018.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Yoshiali et al. (EP 3070784 A1), and further in view of Ottenhues et al. (US 2016/0033621 A1).
Regarding Claim 1, which is dependent on independent claim 1, Yoshiali et al. (‘784) discloses “a radar device (Figure 1), for a vehicle (paragraph 13: vehicle radar apparatus 1), the radar device comprising:
 a housing with a first housing part and a second housing part (Figure 1; paragraphs 18-20: heat conduction portion 36, transmission portion 34), where the first and second housing parts are connected to each other and form boundaries of a closed recording space (Figure 1; paragraph 20: the transmission portion 34 and the heat conduction portion 36 are molded in a two color molding which is an integral molding method in which different materials are combined with each other… in molding the transmission portion 34 and the heat conduction portion 36, for example, insert molding or ouster molding is used), 
a circuit carrier accommodated within the recording space, where the circuit carrier includes at least one transmission antenna device for the transmission of radar beams and at least one receiving antenna device for receiving radar beams (paragraph 13: the antenna unit 12 transmits and receives a radio wave P. the antenna unit 12 transmits the radio wave P away from the from the front surface 11a…the antenna unit 12 receives the radio wave P reflected from the target object), 
wherein at least one of the first and second housing parts is a two-component plastic injection-molded part (paragraph 20: the transmission portion 34 and the heat conduction portion 36 are molded in a two-color molding (double molding) which is an integral molding method in which different materials are combined with each other. In molding the transmission portion 34 and the heat conduction portion 36, for example, insert molding or outsert molding is used), where one component of the two-component plastic injection molded part has at least a three times higher thermal conductivity than a second one of the two components (paragraph 19: the heat conduction portion 36 is formed of, for example, a metal such as aluminum…the heat conduction portion 36 may be formed of another material as long as the material has a thermal conductivity higher than the thermal conductivity of the transmission portion 34… the heat conduction portion 36 may be formed of resin on which a metal having a thermal conductivity higher than the thermal conductivity of the transmission portion 34 is dispersed…for example, the heat conduction portion 36 may be formed of resin on which filler (particles) of metal oxide having a thermal conductivity higher than the thermal conductivity thermal conductivity of the transmission portion 34 are dispersed – Examiner’s note: the thermal conductivity of aluminum for housing portion 34 is 88 to 251W/mK, the thermal conductivity of part 36 with metal oxide is 33W/mk, which is at least three times higher than the thermal conductivity of housing portion 34).  
Yoshiali et al. (‘784) further discloses “the circuit carrier includes high-frequency electronic circuit devices (Figure 1; paragraph 13: the vehicle radar apparatus 1 includes a high-frequency circuit 20).”  However, Yoshiali et al. (‘784) does not explicitly disclose that the circuit carrier includes “high-frequency electronic circuit devices and low-frequency electronic circuit devices.”
Ottenhues et al. (‘621) relates to a radar device for a motor vehicle. Ottenhues et al. (‘621) teaches that the circuit carrier includes “high-frequency electronic circuit devices and low-frequency electronic circuit devices (paragraph 12: the shielding body or the first housing part comprises a first shielding chamber, which is sized and shaped such that it can enclose the electronic high frequency circuitry components disposed in the first surface section, and at least a second shielding chamber, which is sized and shaped such that it can enclose the electronic low frequency circuitry components disposed in the second surface section).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar device of Yoshiali et al. (‘784) with the teaching of Ottenhues et al. (‘621) for having a lightweight and compact radar device comprising electrical components on a single circuit board (Ottenhues et al. (‘621) – paragraph 6). In addition, both prior art references, (Yoshiali et al. (‘784) and Ottenhues et al. (‘621)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using a radar device having two housing parts, accommodating transmitting and receiving antennas for radar beams.  
Regarding Claim 2, which is dependent on independent claim 1, Yoshiali et al. (‘784)/Ottenhues et al. (‘621) discloses the method of claim 1. Yoshiali et al. (‘784) further discloses “a first area formed by the first components and a second area formed by the second components interlock (paragraph 18: the heat conduction portion 36 is provided at a position other than the position of the transmission portion 34…the heat conduction portion 36 may be formed of resin on which filler particles of metal oxide having a thermal conductivity higher than the thermal conductivity of the transmission portion 34 are dispersed)”.  
Regarding Claim 3, which is dependent on independent claim 2, Yoshiali et al. (‘784)/Ottenhues et al. (‘621) discloses the method of claim 2. Yoshiali et al. (‘784) further discloses “the first area is embedded in the second area (Figure 1: transmission portion 34 embedded in the heat conduction portion 36)”.  
Regarding Claim 8, which is dependent on independent claim 1, Yoshiali et al. (‘784)/Ottenhues et al. (‘621) discloses the radar device of claim 1. Yoshiali et al. (‘784) does not explicitly disclose “the radar device includes, within the recording space, at least one shielding device, where the shielding device shields against electromagnetic radiation.”
Ottenhues et al. (‘621) relates to a radar device for a motor vehicle. Ottenhues et al. (‘621) teaches “the radar device includes, within the recording space, at least one shielding device, where the shielding device shields against electromagnetic radiation (paragraph 10: in yet a further preferred embodiment, distinguished by a particularly low weight of the radar device, those regions of the first housing part that border on the receiving space can exhibit a coating, wherein the coating is electrically conductive (in particular, it contains metal) and forms the shielding means for shielding against electromagnetic radiation…this embodiment makes it possible to create a radar device that does not have an additional shielding body, and is thus particularly light…the coating can be a zinc coating (preferably having a thickness of approx. 80 μm)…the coating can also be composed of a copper coating (preferably having a thickness of approx. 20 μm) and a nickel/chrome layer (preferably having a thickness of approx. 150 nm), for example); paragraph 20: the first housing part 2 has a receiving space 20, inside which a circuit board 4 as well as a shielding body 7, which extends between the first housing part 2 and the second housing part 3, and is designed such that it can shield against electromagnetic radiation, are accommodated…the second housing part 3 forms a cover (radom) for at least the receiving space 20 of the first housing part 2).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar device of Yoshiali et al. (‘784) with the teaching of Ottenhues et al. (‘621) for having a lightweight and compact radar device comprising electrical components on a single circuit board (Ottenhues et al. (‘621) – paragraph 6). In addition, both prior art references, (Yoshiali et al. (‘784) and Ottenhues et al. (‘621)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using a radar device having two housing parts, accommodating transmitting and receiving antennas for radar beams.  
Regarding Claim 10, which is dependent on independent claim 1, Yoshiali et al. (‘784)/Ottenhues et al. (‘621) discloses the radar device of claim 1. Yoshiali et al. (‘784) does not explicitly disclose “at least one of the two housing parts comprises a plug device that is molded in one piece to the housing part.”
Ottenhues et al. (‘621) relates to a radar device for a motor vehicle. Ottenhues et al. (‘621) teaches “at least one of the two housing parts comprises a plug device that is molded in one piece to the housing part (paragraph 15: in a further advantageous embodiment, there is the possibility that at least one of the two housing parts comprises a plug-in means, which is formed as an integral part of the housing part); paragraph 23: the first housing part 2 comprises a connecting plug-in means 22 formed thereon in an integral manner).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar device of Yoshiali et al. (‘784) with the teaching of Ottenhues et al. (‘621) for having a lightweight and compact radar device comprising electrical components on a single circuit board (Ottenhues et al. (‘621) – paragraph 6). In addition, both prior art references, (Yoshiali et al. (‘784) and Ottenhues et al. (‘621)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using a radar device having two housing parts, accommodating transmitting and receiving antennas for radar beams.  

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiali et al. (EP 3070784 A1)/Ottenhues et al. (US 2016/0033621 A1), and further in view of Schmidt et al. (US 7,180,440 B2).
Regarding Claim 4, which is dependent on independent claim 1, Yoshiali et al. (‘784)/Ottenhues et al. (‘621) discloses the radar device of claim 1. Yoshiali et al. (‘784)/Ottenhues et al. (‘621) does not explicitly disclose “the first area is disk-like which, when viewed from a topside or a bottom is circular, elliptical or oval.”
Schmidt et al. (‘440) relates to a radar device, preferably for the detection of objects. Schmidt et al. (‘440) teaches “the first area is disk-like which, when viewed from a topside or a bottom is circular, elliptical or oval.   (column 4 line 62 – column 5 line 3: FIG. 2 is a perspective representation of a special exemplary embodiment of a radiation element 10 under printed board 5…radiation element 10 is composed of a flat section 12 that is oriented substantially parallel to printed board 5…flat section 12 can have a rectangular, round, oval or similar shape).
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar device of Yoshiali et al. (‘784)/Ottenhues et al. (‘621) with the teaching of Schmidt et al. (‘440) for providing a radar device, which is compact in design and which can be realized with high stability(Schmidt et al. (‘440) – column 2 lines 11-16). In addition, all the prior art references, (Yoshiali et al. (‘784), Ottenhues et al. (‘621) and Schmidt et al. (‘440)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using a radar device having housing, accommodating transmitting and receiving antennas for radar beams.  
Regarding Claim 5, which is dependent on claim 4, Yoshiali et al. (‘784)/Ottenhues et al. (‘621)/Schmidt et al. (‘440) discloses the radar device of claim 4. Yoshiali et al. (‘784)/Schmidt et al. (‘440) does not explicitly disclose “one edge of the first area is thicker than an inner section of the first area separated off from the edge.”
Ottenhues et al. (‘621) teaches “one edge of the first area is thicker than an inner section of the first area separated off from the edge (paragraph 23: first housing part 2 during the assembly, and with an upper edge section 70, extending at least in sections in the circumferential direction, lying at least in sections on the inside on an upper edge section 200 of the first housing part 2 extending in the circumferential direction)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar device of Yoshiali et al. (‘784)/Schmidt et al. (‘440) with the teaching of Ottenhues et al. (‘621) obtaining a non-slipping positioning of the shielding body in the receiving space of the first housing part (Ottenhues et al. (‘621) – paragraph 23). In addition, both prior art references, (Yoshiali et al. (‘784), Ottenhues et al. (‘621), Schmidt et al. (‘440)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using a radar device having housing, accommodating transmitting and receiving antennas for radar beams.  

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiali et al. (EP 3070784 A1)/Ottenhues et al. (US 2016/0033621 A1), and further in view of Sanford et al. (US 9,490,533 B2).
Regarding Claim 6, which is dependent on claim 2, Yoshiali et al. (‘784)/Ottenhues et al. (‘621) discloses the radar device of claim 2. Yoshiali et al. (‘784)/Ottenhues et al. (‘621) does not explicitly disclose “the first area features ribs on one outside surface of the housing.”
Sanford et al. (‘533) relates to radio device utilized in radar communicaiton. Sanford et al. (‘533) teaches “the first area features ribs on one outside surface of the housing (column 51 lines 36-40: In addition to the material stiffness of the housing, the addition of mechanical support elements (e.g., ribs) may also add to the stiffness)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar device of Yoshiali et al. (‘784)/Ottenhues et al. (‘621) with the teaching of Sanford et al. (‘533) enhancing the stiffness by both covering the reflector and by providing additional support (Sanford et al. (‘533) – column 51 lines 36-40). In addition, all the prior art references, (Yoshiali et al. (‘784), Ottenhues et al. (‘621), Sanford et al. (‘533)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radio device in a housing, accommodating transmitting and receiving antennas for radar beams.  

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiali et al. (EP 3070784 A1)/Ottenhues et al. (US 2016/0033621 A1), and further in view of Gottwald (US 2005/0224246 A1).
Regarding Claim 7, which is dependent on claim 2, Yoshiali et al. (‘784)/Ottenhues et al. (‘621) discloses the radar device of claim 2. Yoshiali et al. (‘784)/Ottenhues et al. (‘621) does not explicitly disclose “the second area is laser transparent.”
Gottwald (‘346) relates to relates to circuit used in short range radar for motor vehicles. Gottwald (‘346) teaches “the second area is laser transparent (paragraph 19: In this case, housing part 2 is made of a plastic capable of being penetrated by laser beams, such as natural-colored or white PBT…shielding cover 3 is composed of a plastic capable of being heated up by laser beams, such as black or dark PBT, for example, so that peg 10 and socket surface 14 can be connected with each other using laser full-penetration welding. With this method, the laser beam penetrates the white material)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar device of Yoshiali et al. (‘784)/Ottenhues et al. (‘621) with the teaching of Gottwald (‘346) to be able to be used with laser beams enhancing the device capability (Schmidt et al. (‘440) – column 51 lines 36-40). In addition, all the prior art references, (Yoshiali et al. (‘784), Ottenhues et al. (‘621) and Gottwald (‘346)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radio device in a housing, accommodating transmitting and receiving antennas for radar beams.  
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiali et al. (EP 3070784 A1)/Ottenhues et al. (US 2016/0033621 A1), and further in view of Pfitzenmaier et al. (US 2014/0375490 A1).
Regarding Claim 9, which is dependent on independent claim 1, Yoshiali et al. (‘784)/Ottenhues et al. (‘621) discloses the radar device of claim 1. Yoshiali et al. (‘784)/Ottenhues et al. (‘621) does not explicitly disclose “a radar radiation absorption body, is arranged within the recording space; and the absorber is formed of a radar-absorbing plastic.”
Pfitzenmaier et al. (‘490) relates to relates to relates to a radar device for a motor vehicle. Pfitzenmaier et al. (‘490) teaches “a radar radiation absorption body, is arranged within the recording space; and the absorber is formed of a radar-absorbing plastic (paragraph 40: the radar device 1 also has an absorption element 9 which is designed to absorb the electromagnetic waves 4 in the region of the frequency of 24 GHz…the absorption element 9 is formed from a wave-absorbing material (RAM)…it is a cast component which is manufactured by injection molding…in this context, a plastic material is mixed with a wave-absorbing material, for example graphite, and the absorption element 9 is then manufactured from this mixture by injection molding)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar device of Yoshiali et al. (‘784)/Ottenhues et al. (‘621) with the teaching of Pfitzenmaier et al. (‘490) minimizing this interference by means of an absorption element which absorbs the high-frequency electromagnetic waves, with the compact radar design (Pfitzenmaier et al. (‘490) – paragraph 5). In addition, all the prior art references, (Yoshiali et al. (‘784), Ottenhues et al. (‘621) and Pfitzenmaier et al. (‘490)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radio device in a housing, accommodating transmitting and receiving antennas for radar beams.  

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamada (US 2019/0207302 A1) discloses that the second site B of the millimeter-wave radar cover 1 is formed of a shield material made of metal such as iron or a composite material obtained by providing, for example, resin with metal plating, and reduces unnecessary radiation of electromagnetic waves from the electronic circuit 40 and prevents interference and cross talk due to an external electronic device. Thus, the transmissivity T of the second site B is “0” in any of a frequency band I (76.5 GHz) of millimeter waves and a frequency band II (equal to or lower than approximately 1 GHz) of an EMC region (paragraph 45). 
Mauch et al. (US 2019/0265329 A1) discloses that he thickness of the side wall may vary depending on a distance from the radar transmitter…for example, it may be thicker in the vicinity of the radar transmitter since the radar radiation here strikes the side wall at a steeper angle…the wall thickness may be reduced in more distant areas since the strike angle here is shallower (paragraph 29).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUZHAT PERVIN/Examiner, Art Unit 3648